United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3288
                        ___________________________

                                 Marianne Thiry

                                     Plaintiff - Appellant

                                        v.

  United of Omaha Life Insurance Company; Meridian Behavioral Health, LLC
                          Long-term Disability Plan

                                    Defendants - Appellees

                                 ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                          Submitted: October 18, 2018
                            Filed: January 9, 2019
                                [Unpublished]
                                ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       This is a disability-benefits case in which the parties disagree about the
underlying cause of Marianne Thiry’s inability to work. The administrator of her
insurance plan, United of Omaha, determined that “mental disorder[s]” caused her
disability, which limited her eligibility for long-term-disability benefits to two
years under the terms of her plan. The district court1 granted summary judgment to
United, and we affirm.

       The parties agree that Thiry is disabled and suffers from three conditions:
fibromyalgia, depression, and anxiety. Only depression and anxiety are considered
“mental disorder[s]” under the plan. Fibromyalgia, which causes chronic pain and
fatigue, is not. Which condition, or combination of them, caused her disability will
determine if she receives just 24 months of benefits, as United decided, or if she is
eligible for longer.

       United has “the discretion and the final authority to construe and interpret”
the plan’s terms and “to decide all questions of eligibility.” Its decision will stand
as long as it is supported by “such relevant evidence as a reasonable mind might
accept as adequate.” McGee v. Reliance Standard Life Ins., 360 F.3d 921, 924 (8th
Cir. 2004) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

      We conclude that United’s decision was reasonable. In making its decision,
United relied largely on a report by Dr. Alfred Becker, who reviewed Thiry’s file
and concluded that, “from a rheumatology perspective,” the objective evidence did
not match the severity of the symptoms she described. The report highlighted the
lack of “objective physical exam findings” and noted that having several tender or
painful “trigger points alone would not constitute impairment.”

       United’s letters to Thiry emphasized these points. As one stated, “there was
no documentation of motor deficits, nor was there any atrophy to support a
reduction in the use of the involved muscle groups.” See id. at 925 (“It is not
unreasonable for a plan administrator to deny benefits based upon a lack of
objective evidence.”).

      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendation of the Honorable
Katherine M. Menendez, United States Magistrate Judge for the District of Minnesota.
                                          -2-
       Thiry was not left in the dark about how she could establish a physical
disability. The letters, along with the plan itself, informed her that United was
looking for objective evidence, such as clinical records and charts, explaining why
her fibromyalgia, in particular, limited her ability to work. Cf. Pralutsky v. Metro.
Life Ins., 435 F.3d 833, 839 (8th Cir. 2006) (concluding “it was reasonable on the
facts presented here for [a plan administrator] to request clinical and objective
evidence, and to deny the claim when [the claimant] failed to provide it”). To be
sure, she submitted completed questionnaires from her doctors, but they only
underscored her own assessment of her symptoms; they did not explain the cause
of those symptoms. Her own statements, even though they described her pain and
related symptoms and how they interfered with her work and home life, were not
“clinical” and, in any event, United was not required to accept them over its own
objective clinical evidence. See id. at 839–40.

       Nor did United unreasonably ignore Thiry’s extreme fatigue and “cognitive
fog,” which she characterizes as “independently disabling.” She insists that these
symptoms are caused by her fibromyalgia, not by any “[m]ental [d]isorder.” In
fact, she suggests that all of her psychological symptoms are caused by her
fibromyalgia. Even if this is a reasonable interpretation of the evidence, it is not
the only one. See McGee, 360 F.3d at 924. After all, there is no indication that
Thiry’s doctors or the experts who reviewed her file agreed with her assessment of
how her conditions relate to one another. On this record, United reasonably
concluded that Thiry’s depression and anxiety, rather than her fibromyalgia, caused
her disability.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -3-